UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1606


RONALD HUGH HUTTON,

                Plaintiff - Appellant,

          v.

U.S. DEPARTMENT OF VETERANS AFFAIRS,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-cv-00417-FL)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Hugh Hutton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald Hugh Hutton appeals the district court’s order

accepting     the   recommendation      of     the   magistrate       judge    and

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).        We have reviewed the record and find no

reversible    error.      Accordingly,        although   we   grant    leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.       Hutton v. U.S. Dep’t of Veterans Affairs,

No. 5:13-cv-00417-FL (E.D.N.C. May 20, 2014).                 We dispense with

oral   argument     because    the    facts    and   legal    contentions      are

adequately    presented   in    the    materials     before   this    court    and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2